Citation Nr: 9917887	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a laceration wound 
of the left buttock with injury to Muscle Group XVII, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  At that time, the RO had addressed several other 
issues, including an increased evaluation for a fractured 
transverse process at L-5, traumatic arthritis of the 
sacroiliac joint, and scars caused by a laceration wound and 
surgery of the left buttock with keloid formation.  In a 
November 1997 rating determination, the evaluation of the 
fracture of the transverse process at L-5 was increased to 
10 percent disabling.  In his January 1995 substantive 
appeal, the veteran stated that he no longer wished to appeal 
the evaluation of his scar, evaluated at this time as 
10 percent disabling.  Accordingly, the issue of entitlement 
to an increased evaluation for the service-connected scar is 
not before the Board at this time.  38 C.F.R. § 20.202 
(1998).  Further, in May 1998, the veteran withdrew his 
appeal of the evaluation for his service-connected arthritis 
and a fractured transverse process at L-5.  Correspondingly, 
the issues of increased evaluations for the service-connected 
arthritis of the left sacroiliac joint and a fracture of the 
transverse process at L-5 are also not before the Board at 
this time.  38 C.F.R. § 20.204(b) (1998).  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim and all 
available relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Tenderness to deep pressure and numbness to superficial 
pressure principally manifest the service-connected 
laceration wound to left buttock with injury to Muscle 
Group XVII.  No muscle mass loss, impairment of muscle 
function, or evidence of ligament instability is found.  

3.  The disability is productive of not more than a moderate 
impairment.


CONCLUSION OF LAW

An increased rating for a laceration wound to the left 
buttock with injury to Muscle Group XVII is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§  4.56, 
4.73, Diagnostic Code 5317 (1998) and 38 C.F.R. § 4.56 (as in 
effect prior to June 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran sustained an injury to the left buttock soft 
tissue and to the sacroiliac joint, when he was subjected to 
trauma in an automobile accident during his active service in 
World War II.  In October 1993, the veteran filed a claim for 
increased compensation for this disability.  Outpatient 
treatment records obtained by the RO indicate only sporadic 
treatment.  In his June 1995 substantive appeal, the veteran 
noted totally incapacitating muscle spasms 2 to 3 times 
weekly.  It was noted that the muscle spasms lasted for 
several hours, gripping his entire lower back and left 
buttock.  It was also indicated that the muscle spasms were 
so intense that he was unable to do any activity, including 
leave his home or walk.  

At the request of the veteran, the RO scheduled two VA 
evaluations in July 1997 to determine the nature and extent 
of the service-connected disability.  At a VA orthopedic 
evaluation in July 1997, the veteran noted that he had left 
sacroiliac joint and lumbosacral discomfort for a number of 
years.  Examination of the left buttock revealed a 5-inch 
surgical scar which was hockey stick shaped and directly over 
the sacroiliac joint on the left side.  It was slightly 
adherent, but otherwise well healed.  He also had a reversed 
comma-shaped scar over the buttock, extending from the hip 
joint area to the medial scar over the buttock, extending 
from the hip joint area to the medial buttock, measuring 
11 inches in length.  It as somewhat attached to the 
underlying musculature.  Slight atrophy of the entire left 
gluteus mechanism was noted.  He had some restriction of 
motion, being able to tilt the upper torso no further than 
15 degrees left and right.  He rotated the upper torso 
approximately 30 degrees to the left and 20 degrees to the 
right.  He could flex the upper torso to bring it to 
approximately 65 degrees with the vertical.  

X-ray studies taken at that time revealed a moderate to 
advanced narrowing of the left hip joint.  The femoral head 
contour was relatively well maintained.  The pertinent 
diagnosis indicated an injury to the left Muscle Group XVII 
with slight residual atrophy.  A restriction of motion of the 
lumbosacral spine secondary to the injury in service was also 
noted.  

In a July 1997 surgical consultation, it was noted that the 
veteran walked into the examining room with a limp.  
Examination of the left buttock revealed the scar noted by 
the orthopedic examiner.  No ulceration was present at that 
time.  He had tenderness to deep pressure and numbness to 
superficial pressure.  Difficulty in sitting was a major 
concern because the veteran could not get around as well as 
he did as the result of his arthritis condition.  The veteran 
was unable to sit on his left buttock.  All of his weight had 
to be placed on the right buttock.  It was noted the veteran 
was unable to get around much because of his arthritis 
condition.  

As noted above, the veteran specifically withdrew the claim 
seeking increased compensation for his scar, arthritis, and 
for the fracture of the transverse process at L-5.  
Accordingly, these disabilities, and the functional 
impairment caused by these disabilities, are not before the 
Board at this time.

At a hearing held before a hearing officer at the RO in May 
1998, the veteran reiterated his previous contentions.  He 
noted that he fatigued easily and that the condition had 
become more sensitive at times and gave him more problems.  
It was noted that the veteran sometimes stumbles and that the 
scar was more depressed than it was several years ago.

In July 1998, the veteran indicated that he had no additional 
evidence to furnish and wished his claim to go immediately to 
the Board.  Notwithstanding, in January 1999, the RO returned 
the veteran's claims folder to the physician who had 
performed the surgical consultation in order to obtain 
additional information regarding the damage to Muscle 
Group XVII.  In February 1999, the examiner who performed the 
surgical consultation noted that he had reviewed the 
veteran's claims folder.  Further elaboration of the physical 
findings revealed "moderate damage" to Muscle Group XVII 
with a painful scar over the left buttock to the degree that 
the veteran was unable to sit on the left buttock and was 
required to put all of his weight on the right buttock.  For 
this reason, the examiner noted that the veteran was unable 
to drive an automobile over 20 miles.  He was also unable to 
walk over a short distance because of the pain in the left 
buttock from the irregular scar and the moderate damage to 
the deep muscles of the left gluteal area with moderate 
scarring in the deep portion of the left buttock, the left 
gluteus medius, and the maximum muscle.  The final diagnosis 
noted a severe laceration of the left buttock involving 
Muscle Group XVII.  

In March 1999, the veteran again noted his wish to have this 
claim adjudicated by the Board as soon as possible.  The 
veteran also again indicated that he had no additional 
evidence to furnish.  

Analysis

In light of the veteran's contentions and the U.S. Court of 
Appeals for Veterans Claims (Court) determination in 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The veteran has 
specifically indicated that no additional medical records are 
available regarding treatment of the disability at issue.  
Outpatient treatment records have been obtained and the RO 
has undergone extensive development of this claim, including, 
but not limited to, repeated VA evaluations, including the 
return of the veteran's claims folder to a VA evaluator to 
obtain additional information.  Based on the actions of the 
RO, the Board finds that the VA has fulfilled the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  Accordingly, the 
Board may proceed with the adjudication of the veteran's 
claim.

Disability evaluations are based upon average industrial 
impairment of earning capacity resulting from a disability.  
38 U.S.C.A. § 1155.  The damage to Muscle Group XVII has been 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5317 
(Muscle Group XVII, the pelvic girdle group) (1998).  Under 
this criteria, an injury of Muscle Group XVII warrants a 
noncompensable disability evaluation when slight, a 
20 percent disability evaluation when moderate, a 40 percent 
evaluation when moderately severe, and a 50 percent 
evaluation when severe.  If the condition was bilateral, 
consideration of special monthly compensation for loss of use 
of both buttocks would have to be considered under 38 C.F.R. 
§ 4.64 (1998).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56 
(1998).  A moderate disability of the muscle group involves a 
through and through or deep penetrating wound of short track 
from a single bullet, a small shell, or a shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2)(i) (1998).  To be entitled to a moderate 
disability evaluation, service department records or other 
evidence of inservice treatment for the wound must be found.  
38 C.F.R. § 4.56(d)(2)(ii) (1998).  Objective findings must 
include the entrance and (if present) exit scars, small or 
linear, indicating a short track of the missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or a lower 
threshold of fatigue when compared to the sound site must 
also be found.  38 C.F.R. § 4.56(d)(2)(iii).  

To be entitled to a 40 percent evaluation under Diagnostic 
Code 5317, the veteran must suffer from a moderately severe 
disability to Muscle Group XVII.  A "moderately severe" 
disability includes a through and through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile with debridement, prolonged infection, or sloughing 
of the soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3)(i).  Objective findings must include the 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
of palpation on loss of deep fascia, muscle substance, or 
normal firm resistance of muscle compared with the sound side 
must be noted.  Tests of strength and endurance (compared 
with the sound side) must demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3)(iii) (1998).  

In order to be entitled to a 50 percent evaluation under 
Diagnostic Code 5317, the veteran must suffer from a severe 
disability of the muscles.  A "severe" disability requires 
a through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, 
or with a shattered bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Objective findings must include a ragged, 
depressed and adherent scars indicating wide damage to the 
muscle groups in the missile track.  Palpation must show loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles must swell and harden abnormally in 
contraction.  Tests of strength, endurance or coordinated 
movement impaired with the corresponding muscles of the 
uninjured side would indicate severe impairment of function.  
X-ray evidence of minute multiple scattered foreign bodies, 
indicating intermuscular trauma and the explosive effect of 
the missile, or adhesion of the scar to one of the long 
bones, scapula, or pelvic bones, with epithelial sealing 
rather than the true skin covering in an area where the bone 
is normally protected by muscle, would also indicate signs of 
severe muscle disability.  38 C.F.R. § 4.56(d)(4)(iii).  
Visible or measurable atrophy, adaptive contractions of an 
opposing group of muscles, diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile would also indicate a severe muscle 
injury.  Id.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, was 
amended during the pendency of this appeal as it relates to 
rating muscle injuries.  The veteran is therefore entitled to 
whichever set of criteria provides him with a higher rating.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Dudnick 
v. Brown, 10 Vet. App. 79 (1997).  

Under 38 C.F.R. § 4.56(b)(as in effect prior to June 3, 
1997), a "moderate" disability of the muscles would be 
indicated by the entrance and (if present) exit scars linear 
or relatively small and so situated as to indicate a 
relatively short track of a missile through muscle tissue.  
Sides of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative testing should be found.  A 
"moderately severe" disability of muscle under 38 C.F.R. 
§ 4.56(c) (as in effect prior to June 3, 1997) is found when 
the entrance and (if present) exit scars are relatively large 
and so situated as to indicate the track of the missile 
through important muscle groups.  Indications of palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side must be shown.  For a 
"severe" disability of muscles, 38 C.F.R. § 4.56(d) (as in 
effect prior to June 3, 1997), objective findings must 
include extensive ragged, depressed, and adherent scars of 
the skin so situated as to indicate wide damage to the muscle 
groups in the track of the missile.  Palpation must show 
moderate or extensive loss of deep fascia or muscle 
substance.  

Examination and evaluation have revealed a limp.  Muscle pain 
has been indicated.  However, the surgical consultation had 
specifically found only moderate damage to Muscle Group XVII 
with a painful scar over the left buttock to the degree that 
he is unable to sit on the left buttock and is required to 
put all of his weight on the right buttock.  In this regard, 
it is important to note that the veteran is receiving a 
separate evaluation for his painful scar, his arthritis, and 
the fracture associated with the transverse process at L-5.  
These disabilities, associated with the accident during the 
veteran's service in World War II, are not at issue in this 
case.  Accordingly, the disabilities associated with these 
three service-connected disabilities cannot be considered in 
the evaluation of the laceration wound to Muscle Group XVII.

A "moderately severe" disability of the muscles requires 
through and through or a deep penetrating wound by a high 
velocity missile of small size, or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts and intermuscular cicatrization.  
Tests of strength and endurance of the muscle groups involved 
(compared with the sound side) would give positive evidence 
of marked or moderately severe loss.  This is not found.  
While a significant scar is noted, the requirements of a 
"moderately severe" disability to the muscle group are not 
shown.   Accordingly, the veteran does not have a moderately 
severe impairment in Muscle Group  XVII under the old 
criteria.  

Under the new criteria, 38 C.F.R. § 4.56 (1998), the veteran 
does not meet the criteria for more than a moderate 
disability under Muscle Group XVII.  As pointed out above, 
there was no through and through or deep penetrating wound.  
There is no evidence of fascia defect or impaired tonus and 
no impairment of function has been demonstrated other than a 
slight limp.  Only slight residual atrophy has been found.  

Based on the evidence noted above, excluding the disabilities 
associated with the veteran's arthritis, the painful scar, 
and the fracture at L-5, the Board finds that the veteran has 
a moderate disability to the muscles as defined within § 4.56 
under both the new and old rating criteria.  The veteran has 
noted functional impairment caused by his service-connected 
disability.  However, he has associated much of this 
functional impairment with his painful scar and arthritis, 
two issues not before the Board at this time.  While the 
veteran is competent to testify as to observable symptoms, he 
is not shown to have the medical expertise to determine the 
etiology of his various medical symptoms or the relationship 
to his four service-connected disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

It is important to note that under 38 C.F.R. § 4.14 (1998), 
the evaluation of the same disability under various diagnoses 
is to be avoided.  As noted specifically within this section, 
disabilities from injuries to the muscles may overlap to a 
great extent.  Both the use of manifestations not resulting 
from a service-connected disease or injury in establishing 
the service-connected evaluation and (more importantly within 
the facts of this case) the evaluation of the same 
manifestation under different diagnoses is to be avoided.  
Id.  

In this case, the veteran is clearly having difficulties 
associated with his service-connected arthritis, his scar, 
and at L-5.  If he were not having difficulties with these 
disabilities he would not be receiving compensable 
evaluations for each.  The combined evaluation for these 
three service connected disabilities, without consideration 
of damage to Muscle Group XVII, is 30 percent, indicating a 
significant functional impairment.  The Board can not provide 
the veteran additional VA compensation for the disability at 
issue based on a functional impairment that is already being 
compensated by other service connected disabilities.  It is 
important to note that all four of the service-connected 
disabilities would impact on the veteran's ability to perform 
certain functions such as walking, sitting, or driving an 
automobile.  Based on the recent evaluations, it appears that 
the three disorders not at issue before the Board at this 
time cause significantly more difficulty to the veteran than 
the laceration wound to Muscle Group XVII.  

The Board must find the probative value of the VA evaluations 
of July 1997, with the addendum of February 1999, is entitled 
to great weight.  The VA evaluator, in his February 1999 
report after a review of the record, concludes that the 
veteran has moderate damage to Muscle Group XVII with a 
painful scar (a disability not at issue before the Board at 
this time).  No competent health care provider has disputed 
this determination that goes to the critical question in this 
case.    Accordingly, the Board finds that an increased 
evaluation is not warranted.

The Board has considered the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. 
§ 3.321(b)(1).  In light of the recent evaluations of the 
veteran's disability, which the Board finds to be highly 
probative, there is no evidence that the Board may consider 
as credible and of significant probative weight to indicate 
that the service-related disability impairs earning capacity 
by requiring frequent hospitalizations.  In Fanning v. Brown, 
4 Vet. App. 225, 229 (1992), the Court held that the Board 
was required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) when the record contains evidence 
that the veteran's disability requires frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  While the 
veteran has indicated extreme muscle spasms 2 to 3 times 
weekly, without consideration of this difficulty, a 20 
percent evaluation for damage to Muscle Group XVII, a 10 
percent evaluation for a fracture of the transverse process 
at L-5, a 10 percent evaluation for arthritis of the left 
sacroiliac joint, and a 10 percent evaluation for the scar 
could not be justified.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
versions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis upon which to assign a 
higher disability evaluation for the reasons discussed 
herein.  Lastly, while the Board has considered the doctrine 
affording the veteran the benefit of any existing doubt, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of the matter on that basis.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased evaluation for a laceration wound 
to the left buttock with injury to Muscle Group XVII is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

